Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The previous restriction requirement dated 01/07/2022 is hereby rescinded. A new requirement is set forth below. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an epithelial tissue stem cell that lacks at least one tumor suppressor gene.
Group II, claim(s) 9-10, drawn to a method of producing a cell culture containing epithelial stem cells in 3D culture where the cells lack at least one tumor suppressor gene and the 3D cell culture.
Group III, claim(s) 11, drawn to an organoid comprising epithelial stem cells that lack at least one tumor suppressor gene.
Group IV, claim(s) 12, drawn to a method of screening a cell transforming agent comprising culturing cell that lacks at least one tumor suppressor gene and evaluating characteristics of the cells.
Group V, claim(s) 13, drawn to a method of screening an anticancer agent comprising culturing cell that lacks Ink4a/Arf, p53 or PTEN and measuring proliferation.
Group VI, claim(s) 14-15, drawn to a method for producing a cancer-bearing non-human animal comprising transplanting a cell that lacks at least one tumor suppressor and further comprises at least one oncogene.
Group VII, claim(s) 16, drawn to a cancer-bearing non-human animal comprising a cell that lacks at least one tumor suppressor and further comprises at least one oncogene.
Group VIII, claim(s) 17-18, drawn to a method of evaluating a test substance comprising administering the test substance to a cancer-bearing non-human animal comprising a cell that lacks at least one tumor suppressor and further comprises at least one oncogene.
Group IX, claim(s) 19 and 21, drawn to a method of for producing a cancer stem cells comprising 3D culturing a cell derived from a tumor formed in a cancer-bearing non-human animal comprising a cell that lacks at least one tumor suppressor and further comprises at least one oncogene.
Group X, claim(s) 20 and 22, drawn to a cancer stem cell.
Group XI, claim(s) 23, drawn to a method for screening an anticancer agent effective for a cancer stem cell comprising culturing a cancer stem cell and measuring proliferation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XI lack unity of invention because the groups do not share the same or corresponding technical feature. For example the technical feature of Group I is an epithelial tissue stem cell and the technical feature of Group X is a cancer stem cell. For Groups sharing the technical feature of an epithelial stem cell lacking at least one tumor suppressor, this was taught by Semba (2016, Cancer Research, 76:4255; IDS).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632